Citation Nr: 0528970	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  01-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain 
residuals.

2.  Entitlement to service connection for a thoracic spine 
disorder, claimed as 
mid-back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty during the Persian Gulf 
War, from August 1990 to July 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for the two claimed disabilities listed on 
the title page of this decision.  These two issues are the 
only issues now properly before the Board for appellate 
review.  

The veteran declined to testify at a Board hearing before a 
Veterans Law Judge in connection with this claim.  See VA 
Form 9.

On another matter, in a statement dated in August 2004, the 
veteran apparently takes issue with the RO's resolution, to 
date, of her application for annual clothing allowance.  This 
matter is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

Having reviewed the entire record below, the Board finds that 
further evidentiary development is in order with respect to 
the claim of entitlement to service connection for low back 
strain residuals and thoracic spine disorder, claimed as mid-
back pain.  Deferment of a decision on the merits of this 
claim pending such development is intended to ensure that 
various due process requirements, including those arising 
from the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, are met, and to ensure that VA has before it 
adequate factual bases upon which to decide the claim.  


The Board acknowledges that the veteran's service medical 
records do reflect incidents and medical care pertinent to 
the claim.  In pertinent part, the service medical records 
document the following: (a) August 1995 diagnosis of low back 
strain following a report of having been "kicked in the 
side" while playing a sport; (b) several visits in 1995, 
1998, and 1999 for right sacroiliac pain and sacral torsion; 
(c) report of right inguinal pain after a minor fall while 
rollerblading and diagnosis of muscle strain (June 1999);(d) 
muscle spasms and mid-back pain "probably related to 
fatigue" noted after sitting at a desk positioned "too 
low" (November 1999); (e) thoracic back pain and spasms in 
March and May 2000; and (f) physical therapy performed in 
early 2000 for back pain.  A May 2000 radiology report for 
the thoracic spine documents an impression of levoscoliosis 
without acute bony fractures and mild thoracic spondylosis.  

Pertinent post-service medical records include VA outpatient 
medical treatment records and private chiropractic care 
records.  In particular, narrowing between lumbosacral disc 
spaces is documented in a September 2003 VA X-ray report.  
And, while September 2003 X-ray report of the thoracic spine 
does not reveal gross abnormality or compression deformity, a 
May 2004 addendum to a September 2003 VA compensation and 
pension "spine" examination (C&P) report reflects a 
doctor's determination that the veteran likely has thoracic 
spine strain.  The September 2003 "spine" C&P examination 
report provides that X-rays show mild L5-S1 rachiolisthesis 
and degenerative disc disease at L5-S1; the thoracic spine X-
ray revealed "no specific abnormality."  A private 
chiropractor's records do document treatment for back pain 
within the year after discharge from active duty.       

Based upon the above, the crux of this claim is whether there 
is an etiological relationship, or cause-effect nexus, 
between either of the musculoskeletal disabilities claimed 
and the incidents of treatment for back pain in active 
service.  This evidence must be obtained in the form of a VA 
C&P nexus opinion on etiological link.  The Board is of the 
opinion that such development is warranted given recent 
evidence of active spinal problems notwithstanding the June 
2000 medical examination report, obtained shortly before 
discharge, reflecting, among other things, lower back strain 
with "no residual."      

Relevant to the issue of etiology is the role, if any, of a 
possible intercurrent injury that could be deemed the cause 
or contributor of the current disability or disabilities.  
The September 2003 VA C&P "joints" examination report 
briefly mentions the veteran's involvement in a motor vehicle 
accident two years before this examination, which would have 
been about one year after discharge from service, and which 
reportedly exacerbated low back pain and shoulder pain.  No 
further details about this accident, including the exact 
month/year of the accident, are provided therein.  The Board 
also notes, however, that the service medical records include 
a "triage/nursing care" record dated in November 1999, 
during active service, of the veteran's involvement in a 
motor vehicle accident (apparently, the veteran was driving a 
vehicle that was struck by another vehicle).  It is not clear 
from the record whether this accident is the one and the same 
reported by the veteran during the September 2003 C&P 
examination.  Nor is it clear whether the November 1999 
accident had occurred within the line of duty.  This 
"triage/nursing care" record is the sole evidence 
concerning this accident.  It is noted, however, that the 
veteran then reportedly complained of only left lateral neck 
pain.  This record does not document a complaint of mid-back 
or low-back pain.     

Based upon the foregoing, the most appropriate disposition of 
this claim is deferment of a decision on the merits pending 
further evidentiary development.  This matter is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that she should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for 
either claimed back disorder that she has 
in her possession.  

2.  As the record reflects that the 
veteran recently has been treated at the 
Tampa, Florida, VA medical facility, 
ensure that that any missing treatment 
records from this facility not currently 
in the claims file are obtained and 
associated with the file.    

3.  Ask the veteran to clarify whether 
she had one or two automobile accidents 
between 1999 and 2003, and the 
approximate date(s) of the accident(s).  
Ask her also to provide any records of 
treatment obtained following such 
incident(s), if she has them, or if she 
does not, provide VA with information and 
authorization sufficient to enable VA to 
obtain them on her behalf.  She should 
also provide more detailed explanation as 
to how they occurred, and what, if any, 
injuries affecting the mid and low back 
she sustained.  

4.  After completing all of the above, 
and obtaining as many pertinent missing 
records as possible consistent with this 
remand order, schedule the veteran for a 
VA C&P examination by a physician to 
render an opinion report addressing the 
following:  

The examining physician should first 
render a diagnosis or diagnoses as to 
what disorder(s) the veteran currently 
has with respect to the thoracic and 
lumbosacral segments of the spine.  
Second, for each such diagnosis, the 
physician should explicitly opine whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability greater than 
50 percent), or less likely than not (by 
a probability less than 50 percent) 
related to the veteran's active military 
service, including the various complaints 
of, and treatment for, back pain as 
discussed above and as reflected in the 
veteran's service medical records.  

The veteran's claims folder, which should 
include a complete copy of this remand 
order, all service medical records, and 
any additional records obtained 
consistent with the above remand 
directives while this case is in remand 
status, should be reviewed by the 
physician before issuing an opinion on 
the questions posed above.  

If the physician is unable to opine on 
any requested issue or question posed 
without resorting to conjecture or 
speculation, he or she should so state 
and explain the reasons therefor.  

Associate with the claims folder the 
physician's written examination report, 
along with reports of any diagnostic 
testing, if any, resulting from the 
examination.

5.  Thereafter, readjudicate the claim.  
If the decision is adverse to the veteran 
on either disability claimed, then issue 
a revised Supplemental Statement of the 
Case (SSOC) that includes consideration 
of pertinent evidence obtained since the 
issuance of the December 2004 SSOC, and 
give the veteran and her accredited 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of her claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case as to either issue on appeal.  

The veteran is not required to respond until she receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


